RESPONSE TO AMENDMENT

Claims 1-9, 12-26, and 28-30 are pending in the application.  Claims 10, 11, and 27 have been cancelled.  Claims 26, 28, and 29 are withdrawn due to Applicant’s election.
Amendments to the claims, filed November 16, 2020, have been entered in the above-identified application.

WITHDRAWN REJECTIONS
The 35 U.S.C. §103 rejection of claims 1-3 and 8-24 over Shoaf (U.S. Pat. Pub. 2003/0158331), made of record in the office action mailed July 14, 2020, Page 3, Paragraph 6 has been withdrawn due to Applicant’s amendment in the response filed November 16, 2020.
The 35 U.S.C. §103 rejection of claim 25 over Shoaf (U.S. Pat. Pub. 2003/0158331) in view of Bieber (U.S. Pat. Pub. 2016/0152871), made of record in the office action mailed July 14, 2020, Page 7, Paragraph 7 has been withdrawn due to Applicant’s amendment in the response filed November 16, 2020.
The 35 U.S.C. §103 rejection of claims 4-7 over Shoaf (U.S. Pat. Pub. 2003/0158331) in view of Dow (“Nordel IP 4520”), made of record in the office action mailed July 14, 2020, Page 7, Paragraph 8 has been withdrawn due to Applicant’s amendment in the response filed November 16, 2020.

REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 1-3, 8, 9, and 12-24 are rejected under 35 U.S.C. 103 as being unpatentable over Shoaf (U.S. Pat. Pub. 2003/0158331) in view of Hsich (U.S. 3,190,848).
Regarding claims 1 and 9, Shoaf teaches a pressure sensitive adhesive composition (Paragraph [0002]) comprising: a reaction product (Paragraph [0002]) of (i) at least one rubber component in an amount ranging from about 1 wt % to about 50 wt % and from about 5 wt % to about 20 wt %, respectively, (1-30 wt%, Paragraph [0038]), (ii) at least one (meth)acrylate monomer in an amount ranging from about 5 wt % to about 90 wt % and from about 5 wt % to about 80 wt %, respectively, (70-99 wt.%, Paragraph [0038]), and (iii) at least one initiator (Paragraph [0034]) in an amount ranging from about 0.01 wt % to about 1 wt % and from about 0.05 wt % to about 0.5 wt %, respectively (about 0.16 wt.%, Example 1, Paragraph [0071], total rubber and acrylic monomers – 540 g, ammonium carbonate initiator – 0.85 g),  based on the total weight of the pressure sensitive adhesive composition; wherein the at least one rubber component is selected from the group consisting of ethylene propylene diene monomer (EPDM) rubber (Paragraph [0029]).  Shoaf additionally teaches the reaction product can further contain plasticizers (Paragraph [0042]).
Shoaf fails to teach the plasticizer is a hydrocarbon compound selected from the group consisting of hydrogenated liquid polyisoprene, methacrylic functionlized liquid isoprene rubber, maleic anhydride functionalized elastomeric ethylene copolymers, maleic anhydride functionalized polypropylenes, maleic anhydride functionalized polyethylenes, styrene-isoprene-styrene block copolymer, styrene-isoprene-butadiene-styrene block copolymer, and styrene-butadiene-styrene block copolymer, styrene-ethylene/butylene-styrene block copolymer, styrene-ethylene/propylene-styrene block copolymer, and diblock or multi-arm copolymers of ethylene 
Hsich teaches plasticizing polymers having terminal hydroxyl and epoxy groups to produce an improved cure polymeric composition (Col. 1, lines 11-13), such as hydroxyl terminated polybutadiene (Col. 2, lines 21-25; Col. 7, lines 19-31).  Hsich teaches the plasticizers which contain at least 1 and preferably 2 or more epoxy and/hydroxyl groups can be used with improved results for plasticizing polymer of substantially higher molecular weight (Col. 1, lines 51-54) and that rubbers can be processed conveniently without sacrificing physical properties which frequently accompanies the use of plasticizer oils to improve processability (Col. 1, lines 60-63).  Hsich further teaches the plasticizers are useful in adhesives (Col. 7, lines 67-68).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the plasticizer of Shoaf be a hydroxyl terminated polybutadiene as taught by Hsich in order to improve processability of the adhesive composition without sacrificing physical properties.
Regarding claim 2, Shoaf teaches wherein the pressure sensitive adhesive is free of tackifier (Paragraph [0042]; the adhesive may contain a tackifier; therefore, the tackifier is optional and not required).
Paragraph [0034]).
Regarding claim 8, Shoaf teaches wherein the at least one (meth)acrylate monomer is selected from the group consisting of C1 to C28 alkyl (meth)acrylate, aryl (meth)acrylate, cyclic (meth)acrylate, and combinations thereof (Paragraph [0030]).
Regarding claim 12, Shoaf in view of Hsich teaches wherein at least one of the reaction product or the hydrocarbon compound contains a reactive site (hydroxyl terminated polybutadiene).
Regarding claim 13, Shoaf in view of Hsich teaches wherein the reactive site is selected from the group consisting of hydroxyl (hydroxyl terminated polybutadiene).
Regarding claim 14, Shoaf teaches wherein at least one of the reaction product or the pressure sensitive adhesive further comprises a crosslinking agent (the composition can contain both an acrylic and a vinyl monomer, Paragraph [0030]; when both are present, the vinyl monomer would act as a crosslinking agent).
Regarding claim 15, Shoaf teaches wherein the reaction product is free of a crosslinking agent (the composition does not require a crosslinking agent).
Regarding claim 16, Shoaf teaches wherein the pressure sensitive adhesive is free of an external crosslinking agent (the composition does not require a crosslinking agent).
Regarding claims 17-19, the limitations “wherein the pressure sensitive adhesive exhibits a glass transition temperature (Tg) of from about −75° C. to about 107° C. as determined by dynamic mechanical analysis (DMA), “wherein the pressure sensitive adhesive exhibits a plateau shear modulus at 25° C. and 1 radian per second that is between 5×104 and 6×106 dynes/cm2 as prima facie case of either anticipation or obviousness has been established.  “Products of identical chemical composition can not have mutually exclusive properties."  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP § 2112.01.  
Regarding claim 20, Shoaf in view of Hsich teaches an article (Paragraph [0040]) including: a substrate defining a face (Paragraph [0040]); and the pressure sensitive adhesive of any of claim 1 (as discussed above) disposed on at least a portion of the face of the substrate (Paragraph [0040]).
Regarding claim 21, Shoaf teaches wherein the substrate comprises paper, polymeric films, and combinations thereof (Paragraph [0040]).
Regarding claim 22, Shoaf teaches wherein the pressure sensitive adhesive is in the form of a layer and has a thickness ranging from about 10 to about 125 microns (1 mil = 25.4 microns, Paragraph [0053]).
Regarding claim 23, since Shoaf teaches the pressure sensitive adhesive in the form of a layer having a thickness ranging from about 10 to about 125 microns, one of ordinary skill in the art would additionally expect the coat weight of the pressure sensitive adhesive to be in the range of about 10 to about 50 gsm.
Paragraph [0002]).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Shoaf (U.S. Pat. Pub. 2003/0158331) in view of Hsich (U.S. 3,190,848) and further in view of Bieber (U.S. Pat. Pub. 2016/0152871).
Shoaf and Hsich are relied upon as discussed above.
Regarding claim 25, Shoaf in view of Hsich fails to teach further comprising a release liner at least partially disposed on the pressure sensitive adhesive.
Bieber teaches that the pressure sensitive adhesive can be covered with a release liner (Paragraph [0149]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have article of Shoaf in view of Hsich further comprise a release liner at least partially disposed on the pressure sensitive adhesive as taught by Bieber in order to protect the adhesive until it is used.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Shoaf (U.S. Pat. Pub. 2003/0158331) in view of Hsich (U.S. 3,190,848) and further in view of Dow (“Nordel IP 4520”).
Shoaf and Hsich are relied upon as discussed above.
	Regarding claim 4, Shoaf in view of Hsich fails to teach the specifics of the EPDM rubber component.
Nordel IP 4520) which allows for good processability, low temperature properties, and product performance without the addition of a plasticizer (Page 1).  Dow further teaches Nordel IP 4520 is an amorphous EPDM rubber (Page 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the EPDM rubber component of Shoaf in view of Hsich to be Nordel IP 4520 as taught by Dow as being a commercial known EPDM rubber component.  One of ordinary skill in the art would have been motivated to have the EPDM rubber component be Nordel IP 4520 in order to have good processability, low temperature properties, and product performance without the addition of a plasticizer.
	Regarding claim 5, Dow teaches 	wherein the EPDM rubber comprises ethylene in an amount ranging from about 20 wt % to about 70 wt % (50 wt%, Page 1).
	Regarding claim 6, Dow teaches wherein the EPDM rubber comprises ethylene in an amount ranging from about 45 wt % to about 70 wt % (50 wt%, Page 1) and wherein the EPDM rubber has a viscosity ranging from 10 Mooney Units to 55 Mooney Units (20 MU, Page 1).  
	Dow fails to teach wherein the EPDM rubber has a glass transition temperature ranging from about −40° C. to about −60° C. as determined by dynamic mechanical analysis (DMA) method; however, in Paragraph [0035] of the instant published specification, Applicant states that Nordel IP 4520 can be used as the EPDM rubber component in the invention.  Therefore, Nordel IP 4520 would inherently, or it would have been obvious to, have a glass transition temperature ranging from about −40° C. to about −60° C. as determined by dynamic mechanical analysis (DMA) method.
	Regarding claim 7, Dow teaches wherein he EPDM rubber comprises a non-conjugated diene is selected from the group consisting of ethylidene norbornene (Page 1.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Shoaf (U.S. Pat. Pub. 2003/0158331) in view of Hsich (U.S. 3,190,848) and further in view of Nelson (U.S. Pat. Pub. 2017/0029668).
Shoaf and Hsich are relied upon as discussed above.
Regarding claim 30, Shoaf teaches the adhesive composition can further include a tackifying resin (Paragraph [0042]), such as petroleum based resins (Paragraph [0043]).
Shoaf fails to teach the adhesive composition includes a farnesene compound.
Nelson teaches that there is a need for alternative monomers for the augmentation or even complete displacement of current petroleum-based diolefins for the production of tackifying resin since the petroleum-based diolefins are becoming scarcer (Paragraph [0005]).  Nelson teaches a farnesene-based polymer useful as a tackifying resin in pressure-sensitive adhesive composition (Abstract, Paragraph [0005]).  Nelson further teaches the farnesene-based tackifier resins yield adhesives with significantly lower viscosity and similar heat resistance, while providing adequate performance when compared to adhesives containing typical commercially available C5 resins (Paragraph [0085]).
It would have been obvious to one of ordinary skill in the art for the tackifying resin of Shoaf in view of Hsich be a farnesene-based polymer as taught by Nelson in order to replace the petroleum-based tackifying resin with a more readily available product that produces similar if not improved results.
Since the adhesive composition of Shoaf, Hsich, and Nelson contains the farnesene-based compound, it could be considered the at least one rubber component

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed November 16, 2020 regarding the rejections of record have been considered but are moot due to the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELAINE M VAZQUEZ whose telephone number is (571)270-0482.  The examiner can normally be reached on M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.





                                                                                                                                                                                                        /Alicia Chevalier/Supervisory Patent Examiner, Art Unit 1788                                                                                                                                                                                                        

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EMV/
ELAINE M. VAZQUEZ
Examiner, Art Unit 1788
March 1, 2021